Case 5:18-cv-06164-EJD Document 77 Filed 08/18/20 Page 1 of 2

The Honorable Judge, Edward J. Davila
U.S. District Court

Northern District of California RECE; VE D

AUR 7

San Jose Courthouse, Ub 77 2029
Clee SUSAN y «

Courtroom 4, 5th Floor NonrHent us rE AOONa

280 South Ist Street SatiCh Og COUR

San Jose, CA 95113

Lhave been in Computer Technology for 33 years I am 76 years old and when I saw that I am
suppose to click on a Google operated web site to submit my objection J believe that you will
never see this statement. Therefore I am submitting this directly to you and also through the

web site provided.
Google’s management of the website for submitting my objection is much like putting the

Fox to look over the Hen house.
Following is my complaint

I was amazed at the tiny slap on the wrist given to Google of 7.5 million for the breach of
personal information that they caused by not properly protecting the data that they have on their
servers.

 

Larry Page, is the co-founder and current CEO of Googie, is easily one of the richest people in
the world. Page is, as of March 4, 2019, said to be worth approximately $52.4 billion, at least
according to real-time ‘nformation from Forbes. Per the most recent Forbes 400, Page ranked
sixth among the richest people in the country

My point is that the most recent IBM/Ponemon Institute study calculated the cost of a data
breach at $242 per stolen record for each person & $12.00 does not come close to the damage

httos:// www.pkware.com/blog/what-s-the-real-cost-of-a-data-breach

If A household in the U.S, has an average net worth of $692,100, according to the most recent
data from the Federal Reserve’s Survey of Consumer Finances.

https://www.marketwatch.com/ story/whats-your-net-worth-and-how-do-you-compare-to~
others-2018-09-24

This settlement is too small, so here is my suggestion for a fair settlement.

I divide Larry Page Net worth 52.4 billion into the penalty of 7.5 million I get a fraction of
0001431297

Now I take that fraction .000143 1297 times the average net worth of an American of 692,100.
T get what should be the average damages to the average American
Case 5:18-cv-06164-EJD Document 77 Filed 08/18/20 Page 2 of 2

KANSAS CIYY S80

 

TALS 2020 PRA Lb

OuRT

1¢ Noble
9 Wiltshire Blvd.

wore, Mo, 64083 Q
| 7 Tuy

2 §

Lal Mh

OO «
LJ
fe

” CALIFORNIA

JOSE

SOON
AIC? Gy
OF

CF

6) 289-1480

AUG
CLEAK U's yi
RTHERN Disie!

San

The Honorable Judge, Edward J. Davila
San Jose Courthouse |
Courtroom 4, 5th Floor

280 South 1st Street

NO

San Jose, CA 95113
~BOZ9S vel foodfalad yet SAMASV Ey Tlaananenld deal Mone

i}
i
yet
pels
ts
